CODE OF ETHICS CODE OF ETHICS I. INTRODUCTION This Code of Ethics and the provisions contained herein (this Code) apply to all employees (including interns and temporary employees with assignments of 90 days or more), principals, partners and officers (referred to herein collectively a s employees) of Oaktree Capital Management, L.P. and its subsidiaries and affiliates, but excluding any entity (other than sub-funds and special purpose entities) in which any fund or separate account managed by Oaktree Capital Management, L.P. or its affiliates has made, directly or indirectly, an investment (including any joint ventures) (collectively, Oaktree). Oaktrees Chief Compliance Officer has been designated as the individual with responsibility to explain and implement this Code for Oaktree and all Oaktree employees. standards of conduct This Code is based on the principle that Oaktree employees owe a fiduciary duty to the clients of Oaktree. This duty of care, integrity, honesty and good faith for all employees is expressed in the general guiding principles detailed below. As an employee, you should conduct yourself in all circumstances in accordance with such general guiding principles.  You must at all times place the interest of our clients before your own interests.  You must pay strict attention to potential conflicts of interest, avoiding them if possible and disclosing them and dealing with them appropriately when the conflict is unavoidable or inherent in our business.  All of your personal investment transactions, and those of your Related Persons (as defined in Article II below), must be conducted in a manner consistent with this Code so as to avoid any actual or potential conflict of interest or any abuse of your position of trust and responsibility.  You must adhere to the fundamental standard that investment advisory personnel should not take inappropriate advantage of their positions for their personal benefit. Although it is sometimes difficult to determine what behavior is necessary or appropriate in order to adhere to these general principles, this Code contains several guidelines for proper conduct. However, the effectiveness of Oaktrees policies regarding ethics depends on the judgment and integrity of its employees rather than on any set of written rules. Accordingly, you must be sensitive to the general principles involved and to the purposes of the Code in addition to the specific guidelines and examples set forth below. If you are uncertain as to whether a real or apparent conflict exists in any particular situation between your interests or the interests of Oaktree and those of its clients, you should consult with Oaktrees Chief Compliance Officer immediately. Honesty at all times and in all things is an essential part of your responsibility to Oaktree. A lack of integrity with Oaktree or with its clients will not be tolerated. compliance with laws and regulations All employees are expected to be familiar and comply with the laws and regulations applicable to their day-to-day responsibilities, including the relevant securities laws and regulations applicable to their activities. In some cases, this may involve the securities laws and regulations of multiple jurisdictions. If you have any questions with respect to any such law or regulation, you should consult with Oaktrees Chi ef Compliance Officer or one of the Approving Officers listed on Attachment A. If you become aware of any violations of this Code, you must report them. See Article X of this Code for further discussion. September 2012 Page 1 of 20 II. PERSONAL INVESTMENT TRANSACTIONS POLICY Laws, including the insider trading laws described in Article III of this Code, and ethical standards impose duties on Oaktree and its employees to avoid conflicts of interest between their personal transactions and investment transactions Oaktree makes on behalf of clients. In view of the sensitivity of this issue, it is important to avoid even the appearance of impropriety. This policy governs your investments in securities as well as those of your Related Persons. defined terms Securities include any interest or instrument commonly known as a security, including stocks, bonds, options, warrants, financial commodities, futures, other derivative products and interests in privately placed offerings, limited partnerships or other entities. If you act as a fiduciary or asset manager with respect to a fund or account not managed by Oaktree (for example, if you act as the executor of an estate for which you make investment decisions), any securities transactions you make on behalf of that fund or account will be subject to the trading restrictions set forth herein. You should review the restrictions on your ability to act as a fiduciary outside of your employment with Oaktree, which are set forth under Outside Activities Fiduciary Appointments. Except as otherwise noted, the restrictions on personal investment transactions apply to all Access Persons and their Related Persons, as defined below. Access Persons include all Oaktree employees, except certain persons specified by Oaktrees Chief Compliance Officer who (i) do not devote substantially all working time to the activities of Oaktree, and (ii) do not have access to information about the day-to-day investment activities of Oaktree. Every employee should consider himself or herself an Access Person unless otherwise specifically exempted pursuant to Article IX of this Code by Oaktrees Chief Compliance Officer or an Approving Officer. The term Related Person of an Access Person for purposes of this Code includes the following:  A husband, wife, domestic partner or minor child of the Access Person;  A relative sharing the same household as the Access Person;  Any other person who is significantly dependent on the Access Person for financial support;  Anyone else if the Access Person: (i) obtains benefits substantially equivalent to ownership of the securities; (ii) can obtain ownership of the securities immediately or within 60 days; or (iii) can vote or dispose of the securities. When we refer to an Access Person having beneficial ownership of a security, we mean an Access Perso n or any Related Person of the Access Person who directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise, has or shares a direct or indirect pecuniary interest in the security, even though title is in another name (i.e., has opportunity, directly or indirectly, to profit or share in any profit derived from a transaction in such security). The term  Investment Professional  , for purposes of this Code, includes Access Persons who are also portfolio managers, investment analysts and securities traders.  Basket Instrument  includes Exchange Traded Funds, Exchange Traded Notes, Closed End Funds and derivative instruments linked to an index or basket of securities. A  Diverse Basket  is a Basket Instrument where no individual underlying issuer component represents 10% or more of the Basket Instrument at the time of an intended transaction. A  Non-diverse Basket  is a Basket Instrument where one or more individual underlying issuer component represents 10% or more of the Basket Instrument at the time of an intended transaction. general principles regarding securities transactions of access persons and their related persons As mentioned under Section I of this Code, Access Persons and their Related Persons must conduct their personal transactions in a manner so as to avoid any actual or potential conflict of interest or any abuse of their position of trust and responsibility. In keeping with this general principle, the below outlined personal investment transaction policies are September 2012 Page 2 of 20 CODE OF ETHICS designed to reduce the possibilities for such conflicts and/or appearances of impropriety, while at the same time preserve reasonable flexibility and privacy. preclearance procedures Each Access Person must obtain, for himself or herself and on behalf of his or her Related Persons, preclearance for any personal investment transaction in a security (other than an Exempt or Reportable Security) if such Access Person or his or her Related Persons has, or as a result of the transaction acquires, any direct or indirect beneficial ownership in the security. Exempt Securities and Reportable Securities are securities (or securities obtained in transactions) described under Securities or Transactions not subject to certain Personal Investment Transa ctions Policies. You must obtain preclearance for all securities transactions (except those in Exempt and Reportable Securities), including the writing of an option to purchase or sell a security, by completing and submitting a Request for Preclearance within Oaktrees automated personal trading system. You must wait until you receive approval through the system or directly from an Approving Officer before entering your trade either online or with your broker. You will be required to make certain certifications each time you request pre-approval to trade a security, including that you have no knowledge that would cause the trade to violate the general trading principles set forth above. In most instances, your request for pre-approval will be processed on the day it is received by the Compliance Department. Approval for transactions in publicly traded securities, if granted, will be valid only for the business day on which you receive it, plus the following business day. This means that an approval will be valid for a maximum of two business days (for example: if you receive approval on a Friday, and the following Monday is a holiday, you have until the close of business on Tuesday to execute the transaction). Approval for transactions in private placements, if granted, will be valid for two business days or until the closing of the transaction, whichever is later. In either case, if the transaction is not completed within the approval window, you must obtain a new preclearance, including one for any portion of the personal investment transaction that is not completed within the approval window. Post-approval is not permitted under this Code. Completing a personal trade before receiving approval or after the approval window expires constitutes a violation of this Code. Generally, after the first violation of the Personal Investment Transactions Policy, you will receive a warning. Upon the second such violation, a 30-day trading suspension will typically be imposed on your personal trading privileges. If any further violations are committed, the sanctions to be imposed will be determined by Oaktrees Chief Compliance Officer or an Approving Officer. You should be aware that the Compliance Department has the right to withdraw previously approved personal investment transaction requests if information is received or events occur subsequent to the approval that would cause the approved transaction to then present a conflict. trading restrictions In addition to the more general principals discussed above, the additional restrictions on personal investment transactions detailed below must be followed. No Access Person or his or her Related Persons may:  Acquire any non-exempt security in an initial public offering (IPO). (Moreover, under NASD Rule 2790 and staff interpretations of the United States Securities and Exchange Commission (the "SEC"), Access Persons may also be prohibited from participating in any public offering that is a new issue
